 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDthreaten, or coerce Pass Development, Inc., or any other employer, where ineither case an object is to force or require said employers to cease doing busi-ness with Midway Electric Company.GULF COAST BUILDING AND CONSTRUCTION TRADES COUNCIL,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)INTERNATIONAL BROTHERHOOD OF ELECTRICAL WORKERS,LOCAL UNION No. 903,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, T6024Federal Building (Loyola), 701 Loyola Avenue, New Orleans, Louisiana, TelephoneNo. 529-2411, Extension 6396.I.V. Sutphin,Co.-Atlanta, Inc.andKing Adams.Case No. 12-CA-3099.August 2, 1965DECISION AND ORDEROn May 19, 1965, Trial Examiner Thomas A. Ricci issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hasengaged in and is engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had not engaged in cer-tain other unfair labor practices and recommended that the complaintbe dismissed with respect to such allegations.Thereafter, theRespondent filed exceptions to the Trial Examiner's Decision and abrief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby orders that the154 NLRB No. 18. I.V. SUTPHIN, C0.-ATLANTA, INC.179Respondent, I. V. Sutphin, Co.-Atlanta, Inc., Jacksonville, Florida,its officers, agents, successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order, as so modified :Add the following as paragraph 2(b) to the Trial Examiner's Rec-ommended Order, the present paragraph 2(b) and those subsequentthereto being consecutively relettered :"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEA hearing in the above-entitled proceeding was held before Trial Examiner ThomasA. Ricci on April 13, 1965, at Jacksonville, Florida, on complaint of the GeneralCounsel against I. V. Sutphin, Co.-Atlanta, Inc., herein called the Respondent or theCompany. The principal issues are whether the Respondent violated Section 8(a)(1)and (3) of the Act.A brief was filed by the Respondent after the close of thehearing.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent operates a wastepaper plant in Jacksonville, Florida.During thepast 12 months the Company shipped from this Jacksonville plant goods, supplies,and materials valued in excess of $50,000, directly to locations outside the State ofFlorida.I find that the Respondent is engaged in commerce within the meaning ofSection 2(6) and (7) of the Act, and that it will effectuate the policies of the Actto exercise jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDTruck Drivers, Warehousemen and Helpers of Jacksonville, Local Union No. 512,affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, herein called the Union, is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The issuesA Board-conducted election took place among the employees of this Company onDecember 18, 1964. As usual during the preceding weeks there was much talk, amongthe employees at work, in writing by the Company to its employees, and betweenemployees and supervisors.The Company believed collective bargaining through theUnion inadvisable and, concededly, conveyed its views to rank-and-file workmen andtried to convince them to the Respondent's view.The complaint alleges that in a number of instances management representativesexceeded the proper bounds of permissible expressions of opinion and legitimateattempts at persuasion, and thereby unlawfully coerced the employees and interferedwith their right to express a free choice in the election, all in violation of Section8 (a) (1) of the Act. It also alleges that the quick discharge, a week before the elec-tion, of King Adams, 12 years an employee, was motivated by an intent to curbprounion sentiments, in him as well as in other employees, and therefore an unfairlabor practice within the meaning :of Section 8 (a) (3 ).The Respondent denies commission of any illegal acts.As to Adams it assertsaffirmatively that he was summarily dismissed because he had threatened anotherworkman with physical harm if he chose not to vote for the Union in the imminentelection. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Illegal interference, restraint, and coercionDuring the several weeks before the election the Companysenta number of lettersto each employee in which it expressed its opposition to the Union's organizationalcampaign and explained why the employees would be better served by direct deal-ings with the Company. One of these letters, dated November 13, 1964, apparentlya major message of this kind, was received in evidence. It contains the usual argu-ments of position, refers to union officers as strangers, speaks of their wanting onlyto collect dues, alerts employees to the possibility of strike or other economic actionin the event of collective activity, assures the reader that economic benefits in theend can only be received by agreement and willingness by the employer, and alsoincludes assurances that employees may not be threatened in the matter, and suggeststhat threats be reported to management representatives.Five employees testified to conversations they had during the several weeks beforethe election with Plant Manager Jesse Colley, Plant Superintendent E. P. Sheetz, andAssistantManager Robert Scott. It is conceded that in all these conversations theofficers discussed the contents of the November 13 letter with the employees.Colley,Sheetz, and Scott testified at variance from the employee witnesses as to some of thethings the employees recalled having been told; in other respects the managementwitnessesconceded what the employees related.Ulysses Shingles said that a week before December 18, Scott called him in to amore private spot in the plant and, for about 30 minutes, related his own past unionexperiences elsewhere and expressed the hopes "we don't belong to the Union-wedon't get involved here on the job." Scott then asked Shingles how he felt about it,and the employee replied: "I with the Company." Shingles also recalled how dur-ing this talk Scott introduced the subject of raises: "He said about givingus a raisebefore the union come in, but being the union tried to get in, then nothing they coulddo about it now."During the conversation Scott found occasion to tell Shinglesthat the Atlanta employees of the Company had received raises, but until the unionquestion was resolved here nothing could be done.Oscar Peterson said he was taken aside by Sheetz, also a week before the election,and asked whether he had received the company letter and had he understood it.Sheetz then asked ". . . how I felt about the union. I told him, well, I didn't knownothing about the union was coming in ... I told him I was 100 percent with theCompany." Still according to Peterson, Sheetz then said ". . if all those [theemployees] felt the same way about the union as I did, it was all right ... the Com-pany didn't know who started the union, but they got a pretty good idea who didstart the Union."Two days before the election Sheetz called Peterson to the officeagain."He asked me how I felt about the union and everything, asked me the samequestion over and over again."George Phillips testified that 2 weeks before December 18 Sheetz took him asideto ask had he received the letter and had he understood. Phillips said he had andthat it was "all right." Sheetz then invited the man to speak to the plant manager.In his office later Colley asked Phillips what he thought about the Union, and hadhe signed a union card. Phillips said he had not.Colley then said the man couldvote as he pleased, and to report any threats that might be made to him to coercehis vote.Solomon Sanders testified that on about November 23, Colley called him to theoffice and handed him a written warning slip based on a truck accident he had hada few days earlier in the course of his work. The employee was asked to sign it inthe presence of another employee who then signed as witness.The manager toldSanders this new procedure was necessary because of the presence of the Union-that for this reason written records must be kept-and added that a second violationof company rules could mean dismissal. There had been no system of written warn-ings before.Colley then spoke of the Union and asked did Sanders "Know anythingabout it."According to Sanders, Colley then "told me if I had anything to tell him,to feel free to come in and let him know, if I found anything out about it."A week or 10 days later, Sanders and the plant manager were returning from trafficcourt, where Colley had gone to help Sanders avoid any fine for a violation chargeresulting from the truck accident.Again Colley brought up the subject of the Union.Among other things he asked Sanders what did he know about it, how did the othersfeel, how did it get started. Sanders professed to know nothing.Colley then toldSanders how the Company's Atlanta employees had received a raise, and explainedthat "there weren't anything that this company could do while this union activitywas going on." I.V. SUTPHIN,CO.-ATLANTA, INC.181Sanders also testified that about a week before the election Sheetz asked him hadhe received the November 13 letter and how did he feel about it, had anyone elsetalked to him about it. Sanders said that Sheetz also then told him "if I had anythingto tell him, to come in and feel free to talk to him about it." Sanders also made clearat the hearing that when he told his superiors he was ignorant of union activities, hehid the truth from them.Colley, Scott,and Sheetz denied having asked any employees such questions aswhether they personally favored the Union, had signed cards,or who had started themovement.Considering their total testimony and their demeanor at the hearing,they were not convincing witnesses.Sheetz started by saying he had spoken to noemployees before the election, and then proceeded to list five of them, the very oneswho had just finished testifying in support of the complaint.He then said that hehad called other employees in addition to these into private conversation for theexpress purpose of discussing the Company'sNovember 13 letter urging all to rejecttheUnion.Persistently throughout his story he insisted the only things he askedwere whether the employees had received the letter and did they understand it.Although admitting some of the talks lasted quite a while, he was unable to recallany other single thing he said to any of them.He also testified,however, that aftertalking this way to Peterson he called that man for a second interview,and at thattime Peterson reported having discussed the Union with his wife and having decidedto have nothing to do with it. Sheetz added that Shingles also came to him a secondtime, after an initial interview.According to Sheetz,Dixon answered by saying"he didn't want no union." Sheetz added that Sanders answered by saying"he didn'tknow nothing about the union or nothing about it." But if, as Sheetz would have it,all he asked was whether the men had received and understood the letter,these wouldbe irrelevant and incoherent remarks by the man.More logically they would followstatements by the supervisors-as the men testified-asking them how they felt aboutthe Union,or whether they had signed.Indeed any conversation between Sheetzand the men on the subject matter of the letter,lasting as much as 30 minutes, neces-sarily must have been on the subject of the merits of the Company's contentions thatthe Union was an undesirable thing.At one point,pressed for a better recollection,Sheetz admitted he asked one man,at least, ". . . if he wasn'tfor the union,ifhe was willing to help the Company."In a memorandum he said he made to himself at the time of the events,Sheetz noted,with respect to employee Shingles: "I explained to him that the Company was againstthe Union and he said that he was not for the Union and I asked him if he wouldhelp the Company and he told me that he would." Other notes made by this super-visor before the election also serve as admissions now that in substance the employeestoldmore reliable stories of their talks with them.Thus as to Solomon Sanders:"So I ask himhow he felt about the letter, Solomon told me he did not want to losehis job over this kind of business.Solomon said when the time come to vote thathe was on the Company side,so I ask Solomon if he found out anything if he wouldcome and tell me, he said he would."And concerning Peterson,Sheetz made thisnotationI talked with Oscar again and he told me that he and his wife talked this unionbusiness over since he talked to me, and he said that he was going on the Com-pany side.Oscar said if I could help him any way,he sure could use little moremoney, I told him that I could not do a thing at the present time until this unionbusiness was settled.Despite all this Sheetz closed his testimony with repeating that aside from inquiriesconcerning the November 13 letter, he asked the employees nothing.Scott testified that he called Shingles aside in order to explain his own attitudetoward unions,and not to probe concerning the employees'position.Had he talkedof raises with the employees at that moment?"If we did, it was merely my tellinghim that there was nothing that I could do for him at that time or Mr. Colley oranyone else,until we were either in a union or out of a union....I probably toldhim that the Company had been-this division had been founded on loyalty, and Ithought it should stay that way, loyalty to the Company."Plant Manager Cooley also admitted he spoke to a number of employees to explainhis opposition to the Union and in an effort to persuade them to his view.He offeredto explain the November 13 letter in greater detail,and asked them to return to himagain if they had any further questions.Colley denied having told Sanders to reporton the attitude of others,or that the Company knew who started union activities, buthe did not contradict Sanders' testimony that on the way back from traffic court, 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhile urging the employee to vote against the Union, he told him of the raises giveninAtlanta, only to leave the employee with the thought that the Company could donothing for him now because of the union activity.Clearly the pattern of activities by the supervisors went beyond the permissiblelimit of expressions of views or attempts to persuade by mere argument, or, as thecompany witnesses at times insisted, mere inquiry on whether the Company's anti-union literature had been received and understoodThe clear proof that in someinstances the employees were interrogated as to their leanings and urged to reportwhat they might learn, supports the testimony of other employees that they also wereasked had they in fact signed up for membership. In every instance, the employeeswere invited into more secluded places in the plant for private conversation, admit-tedly for the purpose of pressing upon them the Respondent's contrary views. Sheetzkept asking the employees, after he finished his appeal to each, whether they werewilling to talk to the manager also; some said yes, some no.This must have beena jointly planned technique of repetitive reiteration of the Company's opposition viewinto the minds of the employees. In such a cohesive campaign by the supervisorsthe unquestionable evidence that Sheetz interrogated the workmen in the first instancesupports a credibility resolution in favor of employees who testified Colley did likewise.Moreover, in such circumstances injection into the conversations, by Colley andSheetz, of the subject of raises, with the unsolicited comment that in some fashionthe fact of organizational activities was a barrier to wage increases already receivedby other employees of the Company, could only had been taken by the employees asmeaning that abandonment of union support would lead to improved working con-ditions.The employees as a group are simple folk, and they impressed me as candidand honest.The supervisors on the other hand evaded a good deal in their recitals,much of their statements were patently unpersuasive, and their demeanor generallyunimpressive,Accordingly, I credit the employees concerning these interviews setout above.I find that by various supervisors' interrogation of individual employees on whattheir attitude toward the Union was, whether they had signed union cards, how othersfelt about the matter, and how the movement had begun, by Sheetz' statement toPeterson that the Company knew who had started it, and by Colley's and Scott'sstatements to Sanders and Shingles, respectively, that raises were at the moment pre-cluded by their union activities, the Respondent restrained and coerced the employeesin violation of Section 8(a) (1) of the Act.'C. The discharge of King AdamsKing Adams worked for this Company for 12 years, always competent, wellbehaved, and liked by fellow workers as well as supervisors at every level.Abouta week before the election of December 18, Superintendent Sheetz asked him whathe thought about the Union, and he replied: "It's all right "About the same timeAssistantManager Scott invited him into the office where for well over an hour hespoke of unions generally and of this union drive particularly to Adams. Scottrelated at length his union experiences in other employments, and then asked Adamswhat he thought "about the Union." Adams said. "Its all right if it could better ourworking conditions and give us a raise." Still according to Adams, Scott then said"he couldn't promise us nothing now ... Mr. Colley wasn't going to have no union.When he says something, he means just that." According to Adams: "... I just satthere and listened, and he asked me to let him know if I changed my mind, whichway I was going to vote." Scott, although a witness himself, did not contradict anyof this.On December 11, an hour before quitting time, Adams was called to the manager'soffice and, with no advance notice, discharged.Earlier that day, toward the end ofiThe evidence does not support a complaint allegation that a Christmas party given theemployees on December 17, 1964, constituted improper restraint and coercion in the elec-tion the next dayThe employees were givengiftbonuses ranging from$5 to $20, butthese varied according to years of service and had been given by the Respondent in pastyears on the same seniority basisIn his comments to the employees the managerspoke of the coming election and voiced again the Company's view,but he also told themthey could vote as they pleased and that if they voted for the Union"he would come tosome kind of agreement afterwards "Nor did Scott'sact of photographing employees outside the plant the day after theelection-one of them the Union'sobserver-constitute an unfair labor practiceHehad taken such pictures on other occasions and there was nothing particularly revealingsaid on this occasion. I.V. SUTPHIN, CO.-ATLANTA, INC.183the lunch hour, he had talked about the coming election and, in his usual direct andrough language, urged everybody to vote yes.Employee Knight testified he heardAdams say to Hollifield Warthen, a more elderly employee: "Old man, if you don'tjoin that union, I will beat your god damn ass. I take you outside the gate and beatyour god damn ass." Employee Dixon, although confused as to the date, testifiedhe was present when all this talk occurred at lunch before Adams' discharge, and thathe remembered Adams' words as: "Didn't nobody go for the Union is a fool .. .they need their butt beat if they didn't go for it, so we just laughed at him."After lunch Warthen went to Manager Colley and related the conversation. "I wentin there and told him I didn't want to have nothing to do with the union, did I haveto have something to do with it.He said, `No, if you don't want to.' I told him Kingsaid if I didn't, he would take me out there and whip my damn ass and I said I didn'twant that done.And I said will he protect me, and he said yes, because I didn't wantto have nothing to do with it, and I told him, because I didn't want no part of joiningthe union, see. I didn't know whether he meant it, but he said it."As Colley recalleditat the hearing, Warthen reported that Adams told him "if he didn't vote for theunion, he was going to take him outside the fence and he was going to whip hisbutt ...."Colley then called Knight to his office, verified Warthen's report and decided to dis-charge Adams immediately.Colley also said that he recalled Warthen to his officeand on further checking learned that Adams had made a similar remark to theemployee on an earlier occasionHe prepared a letter to the employee stating thereason as the threat to "beat up" an older man.Adams was called in, given theletter, and asked to sign a form termination of employment notice, which, amongother things, stated that the notice had been read to the departing employee, the finalpayment amount inserted was correct and had been received, and that the reasonstated is true and correct: the form stated no reason but referred to the letter attached.IfAdams' words to Warthen that day-"I'll hit you if you don't vote for theUnion"-a phrase he had used twice before without serious concern arising inWarthen's mind, are weighed without consideration given to any other pertinent fac-tor appearing in this record, the Respondent's summary discharge of the man couldnot reasonably be suspect as an opportune device to curb union activities.TheCompany had told the employees that no one could be coerced in the matter, andeven invited them to report any threats that might be made. Itis inthis posture,isolating the one phrase from all else in the record, that the Respondent proposes thecase be viewed, and Plant Manager Colley testified he based his decision solely uponthese words of threat.The General Counsel contends instead that fair inquiry into Colley's true motiva-tion demands appraisal also of the total situation prevailing in the plant at that time,as well as the Respondent's past attitude toward Adams and the rest of the employees,extending over many years.He argues that if the total picture be considered, it mustbe held that the substantial evidence test on the entire record warrants a conclusionthat Colley's real interest was the fact that Adams was pushing too strongly in favorof the Union, and in matters of intent fairness to all parties does require that thegeneral attitude of the Respondent be also considered.It is by no means clear that Warthen really believed Adams was speaking seriouslywhen he talked of whipping peoples' backsides.The two men have long been friends,even apart from their employment, for over 20 years; Adams visits Warthen at home.This sort of language between them was an old story, for Warthen also said that ontwo earlier occasions Adams had spoken to him the same way about the Union, andhe had paid no attention to it. Indeed their past conversations with the same kind ofbanter were so meaningless to him that Warthen forgot them entirely, insisting at firstin his testimony that Adams spoke to him about joining the Union only at this criticallunch talk. It was in consequence of prodding by counsel that he recalled like rough-house talk on other occasions.22 There is significant indication in Warthen's testimony that what he resented was theattempt to win him over to the union side, and not any threat of violenceToward theclose of his testimony he was askedQ.Why at this time did you feel that he might do violence to you'A Don't you know, I'd be hearing, he says, "You belong to that Union, I willwhup you," and I didn't want to have nothing to do with itQ Who told you that'sA That I always hear-people say if you belong to the anion, and when theysay for you not to work,if you did work,they would whop you and I told himI always-and I didn't want to have nothing to do with it I never see the dayI am going to have anything to do with it. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDMrs. Hopkins,who lives with Warthen,testified that only a week earlier Adamsdon't join them, I'll beat your backside." She said ". . . he [Adams] was laughing.It didn't seem like he was mad, but I don't know whether he was mad or not."The testimony of Knight,the only employee who was questioned by the plantmanager about the incident,is equally ambiguous:"Well, I don't know whether hemeant it or what,but he said it. I don'tknow whether he meant it for a joke orwhat, but Hollifield act like he got scared enough."And Adams testified that what-ever talking he did do at lunch was a matter of "teasing with him,"so far as Warthenwas concerned.He said: "We just out there laughing when I said, `if we don't jointhe union,boys, we need our asses tore up,' and we just started laughing, and we'dthought nothing else about it."Adams was the reputed jokester of the plant.One employee after another describedhim as a fun-loving, animated,friendly man by nature.The following is from fel-low employees who testified: "He loves to have fun with everybody around there.He always tease you, play with you like that,as far as I know him."..he was agood worker,and he also had fun with everybody there." "Q.Did you ever seeKing Adams fool with any of the bosses? ..." " A. Well, I seen them, they played alot, you know,one of them be hiding behind the building, and he come and grab himbehind his back and talk to him for a few minutes,and then go away.".. he wasjust a laughing fellow.He liked to joke." "... he was always teasing...." "Nice,gentle fellow,like to have fun all the time."Of much greater meaning to the question of why the Company suddenly releasedAdams is the fact that this jocular, manly,roughhouse-and perhaps even rowdy-way of life throughout the plant was not only well known to the supervisors, but anattitude in which they joined.Friendliness,back-slapping fellowship,all evidence ofmutual respect and affection,are to be commended,especially in a plant such as this,where the work is unskilled,the machines noisy and harsh,and physical conditionsgenerally onerous. It is the quick change of attitude toward Adams,with the man-ager suddenly expecting almost drawing room niceties where he had long acceptedhorseplay as routine,which goes to the heart of his real motivation.The descriptivephrase "horseplay"was added to the record by counsel for the Respondent.AssistantManager Scott testified that he used to "horse around" with Adams.I remember one morning,actually there was-King was kind of-there wasthree of us that worried him quite a bit.There wasLloydDixon and EddyKing and myself, and then occasionally I. P. Grant would be on it.We wouldcorner King and make him squall a little bit,and we let him go.Scott also remembered another occasion:On this particular morning, I remember distinctly we caught him in the toolroom, I. P. Grant, Eddy King and myself,and we help him up in there and shutthe door on him and had him locked in, and then he gave us some jaw and so wewent in with him.And, of course, eventually, came out and we three were leftin the tool room while he walked away,turned around and said, "I'llget all ofyou son-of-a-bitches today sometime,"and that is when I decided,well,maybebetter not play with him so much because he may be getting tired of it.Adams' description of what went on in the plant was not really different,nor lesscolorful:Well, sometimes Mr. Bob, he'd be feeling good, he come by and grab me andsee who could muscle back the hand, you know, the old Indian style ... and Icould bring his back.And he said, `I get you later,'all like that.Asked when he had stopped this sort of horseplay,Scott said, "It's hard to say.I'd say a year ago."He then gave inconsistent reasons for discontinuance.At onepoint he said:"He could pin me. I never could catch up with him.No particularreason."Later he said it was because Adams seemed to be tiring of the game, andmight become angry.Adams said all this continued until about the time of theunion organizational campaign,and I see no reason to disbelieve him.In the end Manager Colley said he discharged Adams, after the crude remark toWarthen, "for the harmony of the plant and for the harmony of the employees inthe plant."But in the past, when Adams went about the plant calling aloud, "I'll getall of you son-of-a-bitches today sometime,"Colley did not consider such behavior athreat to anybody or disruptive of harmony.And this could only be because, asScott testified:"Adams didn't say it maliciously or viciously either one. It was acommon thing for him to say ...... I.V. SUTPHIN, CO.-ATLANTA, INC.185There are other facts that are pertinent and ought to be considered.The managertold more than one employee that the men could vote as they pleased in the comingelection.At the company party, on the eve of the election, after distributing Christ-mas bonuses and urging the employees to vote against the Union, Colley said if theychose the Union he "would come to some kind of agreement afterwards." Thesephrases, however, cannot offset the compelling inference of antiunion purpose inAdams' discharge that rises from the record as a whole.Adams had for 12 years worked without fault, but Colley gave him no opportunityto explain the one incident that was seized summarily as cause for discharge. In thefinal interview Adams asked that Hollifield Warthen be called in and confronted,but Colley refused the request.The decision was made without advance notice tohim.He was a practical jokester, always teasing people, and Colley knew it.Thephrase he uttered to Warthen that day suggested violence no less than had otherlanguage, spoken to supervisors themselves, but which Scott characterized as notseriously intended at all. It follows that the manager in all probability knew thisrough talk also fell into the pattern of employee behavior generally.The distin-guishing element here was that now Adams was talking union sentiments.Andfinally, the evidence is clear that the Respondent was deeply opposed to having anyunion, even to the extent of resorting to intimidating interrogation of employeescoupled with suggestions that raises given to other workmen were being withheldhere because of this union affair.And only on the very morning of the discharge,after telling Adams that the manager would never have a union in the plant, Scottasked Adams to let him know if he changed his mind ". . . which way I was going tovote."Adams said he would go home and pray over the matter.The Respondent makes much of the fact that before receiving his final pay Adamswas asked to sign, and did sign, the termination notice, which by reference incorpo-rated the letter giving "threat of bodily injury" as reason for the discharge.Adamsdenied having admitted threatening anyone.He is not a very literate man and thestunning effect the sudden discharge must have upon him, after 12 years of employ-ment without a word of faultfinding by his employer, could not be appreciated with-out seeing the man and hearing him testify.Respectful toward his superiors as hisdemeanor clearly showed, in that office he was a duck out of water.Upon the record in its entirety, I find that by discharging King Adams on Decem-ber 11, 1964, the Respondent violated Section 8(a)(3) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set out in section III, above, occurring in con-nection with the operations of the Respondent set out in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has committed certain unfair labor practices, Ishall recommend that it be ordered to cease and desist from such conduct and totake certain affirmative action designed to dissipate its effectKing Adams was stillin discharge status at the time of the hearing; the Respondent must therefore beordered to reinstate him to his former or equivalent position, and to make himwhole for any loss of earnings he may have suffered because of the illegal discrimi-nation against him in his employment.Any money that is due pursuant to thisorder must be paid with interest at the rate of 6 percent per annum. In view of thenature of the unfair labor practices committed the commission of similar and otherunfair labor practices reasonably may be anticipated. I shall therefore recommendthat the Respondent be ordered to cease and desist from in any manner infringingupon the rights guaranteed to its employees by Section 7 of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Respondentis anemployer within the meaning of Section 2 of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging King Adams on December 11, 1964, the Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act. 186DECISIONSOF NATIONALLABOR RELATIONS BOARD4.By the foregoing conduct, by interrogating employees concerning their unionsentiments, whether they had signed union cards, and as to the union activities ofother union adherents, by inviting employees to report to management concerningthe union activities of other employees, and by telling employees that wage increaseswere being withheld because of union activities, the Respondent has interfered with,restrained, and coerced employees in their rights guaranteed in Section 7 of the Act,and thereby has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices, affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law and theentire record in the case, and pursuant to Section 10(c) of the National Labor Rela-tions Act, as amended, I recommend that the Respondent, I. V. Sutphin, Co.-Atlanta,Inc., Jacksonville, Florida, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against employees because of theirexercise of the right to self-organization or to join labor organizations(b) Interrogating employees concerning their union activities, whether theysigned union cards, or as to the union activities of fellow workmen, inviting employ-ees to report to management on the union activities of other employees, or tellingemployees that wage increases are being withheld because of union activities.(c) In any other manner interfering with, restraining, or coercing employees inthe exercise of rights to self-organization, to form labor organizations, to join orassistTruck Drivers, Warehousemen and Helpers of Jacksonville, Local Union No.512, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage in concertedactivities for the purposes of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act, or to refrain from any or all such activities.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a)Offer King Adams immediate and full reinstatement to his former or substan-tially equivalent position, without prejudice to his seniority or other rights and privi-leges previously enjoyed, and make him whole for any loss of pay he may havesuffered by reason of the discrimination against him, with interest at the rate of 6percent per annum on any amount due.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all records necessary to analyze theamounts of backpay due under the terms of this Recommended Order.(c)Post at its place of business at Jacksonville, Florida, copies of the attachednotice marked "Appendix." 3 Copies of said notice, to be furnished by the RegionalDirector for Region 12, shall, after being duly signed by the Respondent's represent-ative, be posted by Respondent immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for Region 12, in writing, within 20 days fromthe date of receipt of this Decision, what steps the Respondent has taken to complyherewith?3If this Recommended Order is adopted by the Board, the words "a Decision andOrder" shall be substituted for the words "the Recommended Order of a Trial Examiner"in the notice. If the Board's Order is enforced by a decree of a United States Court ofAppeals, the notice will be further amended by the substitution of the words "a Decreeof the United States Court of Appeals, Enforcing an Order" for the words "a Decisionand Order."If this Recommended Order is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 12, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith " D'ARMIGENE, INC.187APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership by any of our employees in TruckDrivers, Warehousemen and Helpers of Jacksonville, Local Union No. 512, affil-iated with International Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or in any other labor organization, by discharging orotherwise discriminating against employees in regard to their hire or tenure ofemployment, or any other term or condition of employment.WE WILL offer King Adams immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or otherrights and privileges previously enjoyed.WE WILL make whole King Adams for any loss of pay he may have sufferedas a result of the discrimination against him.WE WILL NOT interrogate our employees concerning their union sentiments,whether they have signed union cards, or as to the union activities of otheremployees, invite employees to report to management concerning the unionactivitiesof other employees, tell employees that wage increases are beingwithheld because of union activities, or in any other manner interfere with,restrain, or coerce our employees in the exercise of their rights to self-organiza-tion, to bargain collectively through representatives of their own choosing, toengage in concerted activities for the purpose of collective bargaining, or othermutual aid or protection, or to refrain from any or all such activities.All our employees are free to become or remain, or to refrain from becoming orremaining, members of any labor organization.I.V. SUTPHIN, CO.-ATLANTA, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NoTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applica-tion in accordance with the Selective Service Act and the Universal Military Train-ing Act of 1948, as amended, after discharged from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, they may communicate directly with the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida, Telephone No. 228-7711.D'Armigene,Inc.andLocal 107, International Ladies' GarmentWorkers' Union,AFL-CIO.Case No. 29-CA-181.August 3,1965DECISION AND ORDEROn June 9, 1965, Trial Examiner Sidney Lindner issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in and was engaging in certain unfair labor practices withinthe meaning of the National Labor Relations Act, as amended, andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the respondent filed exceptions to the Trial Exam-iner's Decision.154 NLRB No. 13.